13 F.2d 110 (1926)
GIACOLONE
v.
UNITED STATES.
No. 4767.
Circuit Court of Appeals, Ninth Circuit.
June 7, 1926.
S. A. Gagliardi, Charles T. Peterson, and Charles O. Bates, all of Tacoma, Wash., for plaintiff in error.
Thos. P. Revelle, U. S. Atty., and Arthur E. Simon, Asst. U. S. Atty., both of Seattle, Wash., and Carroll A. Gordon, Asst. U. S. Atty., of Tacoma, Wash.
Before GILBERT, HUNT, and RUDKIN, Circuit Judges.
PER CURIAM.
The only question presented by the present writ of error, and not disposed of in Giacolone v. United States, *111 13 F.(2d) 108, just decided, is the validity of a search without a warrant.
Without going into details, it appears from the testimony that, when the federal agents approached the building which was used by the plaintiff in error as a distillery, he met them at the door and invited them in. Under these facts, we think the court court below was justified in finding that the plaintiff in error consented to the search, whether the officers were technically trespassers or not, and, having consented, is in no position to now claim that his constitutional rights were invaded. Waxman v. United States 12 F.(2d) 775, decided May 17, 1926.
The judgment is affirmed.